TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00528-CV



                                    In re Tina Marie Mortland


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION


                Tina Marie Mortland pleaded guilty to the offenses of fraudulent filing of a

financial statement and retaliation and was placed on community supervision. She has now filed an

original application for writ of habeas corpus in this Court. This Court’s original jurisdiction to issue

a writ of habeas corpus is limited to those cases in which a person’s liberty is restrained because the

person has violated an order, judgment, or decree entered in a civil case. See Tex. Gov’t Code Ann.

§ 22.221(d) (West 2004). Because Mortland’s application arises from an order entered in a criminal

case, not a civil case, we have no jurisdiction to consider it.

                We dismiss the application for writ of habeas corpus for want of jurisdiction.



                                                        ____________________________________

                                                        Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Filed: August 31, 2010